Title: To James Madison from William Jarvis, 17 November 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 17 November 1805, Lisbon. “My last letter of the 6th. Inst. is sent by the ship Columbia Captn. Lewis Via NYork and the duplicate by the Bg. Commerce, Captn. Price, the former inclosing a letter from Mr Pinckney. This Gentleman reached here nine days since & sails to-morrow for Charleston in the danish Ship Henry the fourth, Captn. Rees.
          “Inclosed I have the honor to hand you a copy of my letter to His Excy Mr. de Araujo relative to the quarantine, in which I took the liberty to insert a part of your letter of the 12th. May. This was applying it to the thing which of all others I know you have nearest you⟨r⟩; heart, the benefit of our Country⟨,⟩; and I hope will be an excuse for my plagiarism. Not to let the matter cool I waited (the 14th., the Minister’s Diplomatique Audience day) on His Excy. who assured me that the most liberal arrangements should be adopted consistent with the health of His Royal Highness⟨’s⟩; subjects. I also waited on the Marquis of Pombal, the President of the Junta of Health who after a conversation of about half an hour, very politely said to me that he had no doubt I should be satisfied with the arrangements. I took the liberty to suggest that where Vessels had clean Bills of Health & with Crews in health. I apprehended five days de prove would be sufficient, without Bills of health but with Crews in health 15 days, but if the Crews were sickly or any had died possibly a few more days, and in the two latter cases the advantage of airing the apparel & fumigating the Vessel with brimstone a day or two before admission to Prattic. I was desirous of discovering the utmost liberality & fairness in my respresentations [sic], being persuaded that a confidence being placed in my candor would be likely to have a very beneficial tendency; in which I hope I shall not be mistaken. With His Excellency Mr. de Araujo I likewise entered pretty largely upon the Subject of Franquia for grain. He observed that he was entire⟨l⟩;y of opinion that every possible degree of freedom should be given to Commerce, that he had my letter translate⟨d⟩; & sent to the Minister of Finan⟨ce⟩; who is administrador of the Corn market & would also speak to His Excellency on the Subject. I do not however expect that any alteration will take place but I am of opinion that no future difficulty will be made about the want of the papers pointed out by the franquia Law. The Ship Venus likewise became a subject of conversation. I observed that I was fully persuaded it would give my Government satisfaction if upon investigation it should be deemed just & equitable to restore the Vessel to the original Owner but even under this view of the case it must be received as a favour done the Spanish Court, for the original Owner after having divested himself of the property by a Bill of Sale & acknowledged a valuable consideration deprived him of all claim in Law on the Vessel; whether the bills received which at the time must have been viewed as money, were paid or not; but I must again repeat that in a question between the two Nations, I was fully satisfied that my Government was not desirous of straining a point of Law to the disadvantage of a Spanish subject, who had the shadow of justice on his side. His Excellency replied that the Ministry could not do anything in the affair, other than to recommend an immediate decision to the tribunals, to which effect he should write to the Spanish Ambassador at the same time advise an immediate application to the proper judge, (the Judge Conservador) for the purpose. As I shall not take an active part against her, for the reasons I formerly offered, it is probable she will be restored to the Spanish owners, on a trial of equity somewhat like a suit in Chancery. Impressment was a subject I also spoke about. His Excellency observed that every step had been taken to prevent these Kinds of aggressions against Foreigners in this port, but if I would give Certificates of Citizenship to all our seamen as the Vessels came into port, I might depend on their being respected. I informed His Excellency that all I could extend my Official protection to had documents of this nature, granted by the proper authorities in the U.S. or by the Consuls under proper evidence. He observed, if I would send him a copy, it should be sent to the Officers of police with strict injunctions to afford such seamen as held them the utmost protection.
          “The only news We have here is the capitulation of Ulm, with twenty seven thousand Men made prisoners of war & the Arms, Ammunition, & a train of artilery fallen into the possession of the French, subsequently between twenty & thirty thousand prisoners in several engagements, whi⟨ch⟩; with the ten thousand befor⟨e⟩; make sixty seven thousand prisoners in all, according to the Continental papers; add t⟨o⟩; which the killed wounded⟨,⟩; & deserted, makes near⟨l⟩;y 100,000 Men—as is stated. Inclosed are the Gibra[l]tar acco’ts. of the Naval engagement off Cadiz [not found], which I presume you will have recd., befor⟨e⟩; this will reach you.”
        